Citation Nr: 1545548	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-39 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, to include a heart murmur.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from November 1975 to March 1976.  Thereafter, he served in the South Carolina Army National Guard until January 2004 with active duty from January 3 to January 17, 2004 and earlier periods of active duty for training. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a May 2011 decision, the Board denied entitlement to service connection for high blood pressure and a heart condition.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court granted a Joint Motion for Remand (JMR), remanding the May 2011 Board decision for compliance with the instructions of the JMR.  

In November 2012, the Board remanded the claim for further development. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for hypertension and a heart disorder, to include a heart murmur.  This claim requires additional development.

The Board notes that the Veteran did not have a traditional entrance examination prior to his active duty training (ACDUTRA) or before his entrance before active duty in January 2004 (though he had a pre-deployment examination in 2003).  Claims based on a period of ACDUTRA or INACDUTRA, are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40, 46-48 (2010).  

The Veteran originally contended that the thought of being called up to active duty in January 2004 increased his stress level and caused his heart problem and high blood pressure.  In a written statement dated in September 2008, the Veteran recounted that:

On 1-3-04 my National Guard Unit Co. A 111 Sig Bn was called for Federal Active duty.  I reported to Ft. Benning and during a physical exam the doctor found a heart murmur and also high blood pressure.  I was sent back home on 1-17-04.  I had never been diagnosed with a heart murmur or high blood pressure before.

He later contended that his heart disability and hypertension were both aggravated by his active duty military service.  See statement in support of claim dated in November 2008.  

Prior to being called to active service in January 2004, the Veteran was noted to have some elevated blood pressure readings, was diagnosed with hypertension, and had some indications of heart irregularities.  A report of medical examination dated December 1997 shows that when undergoing a periodic over 40 physical screening in connection with his membership with the South Carolina Army National Guard it was noted that his blood pressure was 153/108.  On recheck it was 138/96.  An electrocardiogram on that same date showed a diagnosis of borderline bradycardia with sinus arrhythmia and was otherwise normal.  A record dated a day later in December 1997 noted that the Veteran had cleared the Phase I of the cardiovascular screening program.   

In August 2001, a National Guard periodic physical examination showed that on that occasion, a report of medical history shows that he stated that he was unsure whether he had a history of high or low blood pressure.  A report of medical examination conducted at that time noted a blood pressure reading of 168/97 and blood work showed high cholesterol and high blood glucose.  The examiner noted that his blood pressure was elevated.  An electrocardiogram showed isolated premature atrial complexes, minimal voltage criteria for left ventricle hypertrophy which was noted may be a normal variant, and a t-wave abnormality.  

In September 2001, the Veteran was referred for a stress test.  It was noted that he complained of exertional dyspnea.  During the stress test, he achieved a maximum BP of 180/90.  The exercise stress test was interpreted as being negative for myocardial ischemia, but a diagnosis of mild to moderate hypertension was given.  

In February 2002, a National Guard record showed borderline elevated blood pressure reading of 120/90.  A reading of 110/82 was also noted.  Cholesterol was high at 244 and glucose levels were elevated.  The physician stated that the Veteran was not diabetic at that time.  It was stated that to reduce his blood pressure and cholesterol, daily exercise and a low fat diet were recommended.  The Veteran's prognosis was good with diet and exercise.  A separate memorandum dated in February 2002 indicates that he cleared the phase I of the cardiovascular screening program.

In April 2002, an annual medical certificate shows that the Veteran reported experiencing some shortness of breath with exercise and he was taking medication for high cholesterol.  He did not report any further medical problems and was found to be fully fit for service.

The Veteran did not have a traditional entrance examination prior to his activation in January 2004.  A October 2003 service pre-deployment health assessment showed that the Veteran reported being in good health without any medical problems or concerns.  However, it was noted that on his last exam he had elevated BP, and the final medical disposition in October 2003 was that he was not-deployable.

Another service document bearing the same date in October 2003 notes that he was provided a letter to take to his private physician regarding elevated glucose levels, elevated blood pressure and elevated cholesterol, with instructions to furnish documentation within 30 days.  

A corresponding private treatment record dated in October 2003 showed that the Veteran reported that he discontinued all medications "in the past," and he was feeling fine with the exception of "on and off" headaches.  It was noted that he had a history of HTN.  His blood pressure was 130/100.  He was assessed with hypertension, elevated blood sugar, and hyperlipidemia.  

In November 2003, a private treatment record shows lab results were significant for findings of a fasting blood sugar of 112, and elevated levels of creatine, cholesterol and sodium.  His blood pressure was 128/86 on a low salt diet.  

The Veteran reported for active duty at his home station in South Carolina on January 3rd and arrived at Fort Benning, Georgia on January 6th, 2004. 

In January 2004, nine days after starting active duty service, the Veteran was released from duty due to a heart murmur and elevated blood pressure.  A service department record reflects that he was examined on January 13th, 2004.  On the examination report, it was noted that he was to be deployed.  He reported having shortness of breath for 1 to 2 years.  Upon the January 2004 physical examination, he was shown to have high blood pressure and a heart murmur.  He was told to return home and seek medical treatment from his civilian doctor.  That period of service ended on January 17, 2004.  A Medical Review Board recommended medical separation in July 2004 due to the Veteran's inability to perform military duties.  In a memorandum dated in July 2004, it was noted that the soldier was not physically able to perform his duties at NTC-03 [a possible reference to National Training Center in 2003] and had to be removed from his platoon sergeant position.  It was further stated that the soldier was unable to be mobilized for Operation Iraqi Freedom due to the same medical condition he had at NTC (high blood pressure and possible heart condition).

In September and November 2008 correspondence, the Veteran contended that his heart condition and high blood pressure were aggravated by active duty service.

In November 2012, the Board remanded these matters because the Veteran had not been afforded a VA examination and medical opinion.  In its remand directive, the Board instructed the VA examiner to provide an opinion on the nature and etiology of the Veteran's claimed hypertension and heart murmur.  Further, the Board requested that the examiner determine the date of onset of the Veteran's hypertension and heart murmur and whether either was aggravated by service.  The Board instructed the examiner to provide a complete rationale for any opinion offered.

In November 2013, the Veteran was afforded a VA examination and medical opinion.  The examiner noted that the Veteran was diagnosed with a heart murmur in 2004 and opined that with the Veteran's lack of significant symptoms and his history of evaluation, his heart murmur did not become more symptomatic during service.  Further, in November 2013, an addendum opinion was provided regarding the Veteran's claimed hypertension.  The examiner opined that there was no clear evidence that the Veteran's time in service made his hypertension worse.  However, the examiner did not address all the questions asked in the Board remand.  Therefore, the Board finds that these opinions are inadequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand for a new VA examination and medical opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Further, in the May 2015 Appellant's Brief, the Veteran contended that both hypertension and a heart murmur manifested while he was on active duty service and that there was no diagnosis of a heart murmur or hypertension prior to active duty service. 

Because there is evidence that his heart disorder, to include a heart murmur, and hypertension may have existed before the Veteran was called into January 2004 active duty service, the Board requests a medical opinion to determine the significance of the Veteran's elevated blood pressure and the prior September 2001 diagnosis of hypertension in relation to the claimed conditions.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature and etiology of the Veteran's claimed hypertension and a heart disorder, to include a heart murmur.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should comment on the significance of the Veteran's documented elevated blood pressure and high cholesterol in relation to the Veteran's claimed conditions.  The examiner must provide a rationale for all opinions expressed. 

The examiner must complete any necessary diagnostic testing and consultations.  

The examiner must specifically address the following questions:

a)  What current cardiovascular disabilities does the Veteran currently have, to include any heart disorder and/or hypertension?  For any heart murmur that is diagnosed, please address whether it has disabling manifestations. 

b)  Were any of the current disabilities present during the January 2004 period of active service.  If so, did the Veteran clearly and unmistakably have such a disorder prior to entering active duty service in January 2004?  If possible, offer an estimate of the date of onset of each disorder.

c)  If a disorder clearly and unmistakably existed prior to active duty service in January 2004, did his military service clearly and unmistakably not aggravate any pre-existing heart disorder, to include a heart murmur and/or hypertension.  The term "aggravate" means to permanently or chronically worsen it over and beyond its natural progression.

It is imperative that the VA examiner's report reconcile all pertinent evidence of record.  The VA examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




